Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 May 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir

                            Head Quarters New Windsor 7th May 1781
                        
                        I have been honored with Your Excellency’s favors of the 30th of April and 4th of this month. The first was
                            delivered to me by Colo. Menonville, to whom I refer you for what has passed between us on the subject of his mission.
                        I have received no particular intelligence from New York since that of the 29th ulto, which has been
                            communicated to your Excellency.
                        I very sincerely wish success to the enterprise which the Chevalier des Touche has in contemplation.
                        Inclosed your Excellency will find a Warrant from the Quarter Master General appointing Colo. Champlin
                            Barrack Master to the French Army.
                        I have taken the liberty to send under this cover, a letter for Governor Hancock, which incloses one for
                            Major General Howe. Should that Gentleman be in Newport or Providence you will oblige me by having the letter delivered to
                            him and destroying the Governors. Should he be in neither of those places, you will be pleased to seal the Governors and
                            forward it to Boston with the inclosure—The importance of the letter for General Howe and the uncertainty of the place
                            which he will be at, must be an excuse for my giving your Excellency this extraordinary trouble.
                        Your packet for the Chevalier de la Luzerne shall be carefully and expeditiously forwarded. I have the honor
                            to be with very sincere Esteem Yr Excellency’s most obt and hble Servt

                        
                             Go: Washington
                        
                    